DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

       SHERIDAN OCEAN CLUB MASTER ASSOCIATION, INC.,
                         Appellant,

                                       v.

      THE HOMES AT SHERIDAN OCEAN CLUB HOMEOWNERS
       ASSOCIATION and VILLAS AT SHERIDAN OCEAN CLUB
              HOMEOWNERS’ ASSOCIATION, INC.,
                          Appellees.

                                 No. 4D21-1267

                              [August 12, 2021]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin-Singer, Judge; L.T.
Case No. CACE20-5098.

   Justin M. Smith of Katzman Chandler, Davie, for appellant.

   No brief filed for appellees.

PER CURIAM.

   Affirmed.

GROSS, MAY and LEVINE, JJ., concur.

                             *          *          *

   Not final until disposition of timely filed motion for rehearing.